Order, Supreme Court, New York County (Michael Stallman, J.), entered on or about June 5, 2002, which denied plaintiffs motion for summary judgment and, upon a search of the record, granted summary judgment to defendant dismissing the complaint, unanimously affirmed, without costs.
*303Legal claims against the Kings County District Attorney for tortious conduct are properly lodged against the City of New York (see Morris v City of New York, 198 AD2d 35, 36 [1993]). However, this record is devoid of any factual circumstances supporting plaintiffs rambling and conclusory allegations of tortious, extrajudicial conduct. The complaint of malicious prosecution is precluded by the District Attorney’s entitlement to absolute immunity from civil claims arising out of the scope of a prosecution (Hirschfeld v City of New York, 253 AD2d 53, 59 [1999], lv denied 93 NY2d 814 [1999]). Concur—Torn, J.P., Saxe, Ellerin and Lerner, JJ.